     Case 1:19-cr-00184-MHC-JSA Document 48 Filed 12/02/19 Page 1 of 7



                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

UNITED STATES OF AMERICA             )
                                     )
                                     )
v.                                   )
                                     )       CASE NO. 1:19-CR-184-MHC-JSA
                                     )
JIM C. BECK                          )
                                     )
                   Defendant.        )

            DEFENDANT’S OBJECTIONS TO THE REPORT AND
            RECOMMENDATION OF THE MAGISTRATE COURT

      COMES NOW Defendant, Jim C. Beck, by and through his counsel of

record, and files this Objection to the Magistrate’s Report and Recommendation

(the “R&R”). In support thereof, Defendant relies upon the argument set out in his

previously-filed briefs and adopts the same as his objections to the R&R.

Furthermore, Defendant specifies below with particularity errors contained in said

R&R which recommended denial of Defendant’s Amended Motion and

Memorandum to Disqualify Counsel and to Suppress Statements. (Doc. 33).

      (1)    The R&R is internally inconsistent on the issue of whether there is

“applicable judicial precedent” under Georgia Bar Rule 4.2. See Ga. Rules of Prof.

Conduct R. 4.2, cmt. 2 (emphasis added). Even while acknowledging that “no

controlling precedent has been issued by the Eleventh Circuit or Georgia’s

appellate courts” with respect to the Georgia rule (R&R at 1), and even though

                                         1
      Case 1:19-cr-00184-MHC-JSA Document 48 Filed 12/02/19 Page 2 of 7



Defendant’s reply brief expressly pointed to binding federal and state authorities

that clearly establish what the term “precedent” means within the Eleventh Circuit

and under state law, 1 the R&R instead relies on a Black’s Law Dictionary

definition of the term. See R&R at 15. Based on that reasoning, the R&R then

states that the government’s conduct in this case complied with Georgia Bar Rule

4.2, because other courts interpreting other rules in other states have allowed

“legitimate, covert, criminal investigative activities prior to a formal charge.”

R&R at 1.

      Defendant respectfully submits this reasoning is inconsistent with the

language that requires “applicable judicial precedent” for Georgia Rule 4.2. In

applying that term, this Court must be guided by the Eleventh Circuit and the

Georgia Constitution, rather than Black’s Law Dictionary. In the absence of such

precedent, the rule was violated.

      Defendant also respectfully submits that there is no “chicken-or-egg

problem.” See R&R at 16. In this case, the government could have sought a court

order before proceeding, as that is referenced in Rule 4.2(a) as a permissible

option. The government could have set out its proposed course of conduct, and a

court could have set out the boundaries for permissible investigations under


1
     See Defendant’s Reply in Support of Amended Motion to Disqualify
Counsel and to Suppress Statements (Doc. 41) at 8-11.


                                        2
      Case 1:19-cr-00184-MHC-JSA Document 48 Filed 12/02/19 Page 3 of 7



Georgia Rule 4.2. In so doing, the court would presumably have been guided by

Chief Judge Moore’s reasoning in United States v. Tapp, No. CR107-108, 2008

WL 2371422 *16 (S.D.Ga. June 4, 2008). Instead of going that route, the

government sought forgiveness rather than permission. The R&R now blesses that

course of conduct.

      The fact remains, however, that there was neither a court order in place nor

any applicable judicial precedent finding either that Georgia Rule 4.2 was

inapplicable to the government’s conduct or that the government’s conduct was

authorized by it. As such, on its face a violation occurred.

      (2)    The R&R would establish a precedent that, notwithstanding the

mandates of Rules 4.2 and 3.4, there are virtually no limits on the government’s

ability to conduct covert criminal investigations prior to indictment. Without

conducting any evidentiary hearing on the facts of this case, the R&R simply

presupposes that the government’s conduct in this case was included in the

category of “legitimate” investigative activities set out in case in law in other

jurisdictions (see R&R at 1). The R&R reasoning, and its heavy focus on

permitting broad government investigations prior to indictment, would allow the

government always to sidestep the mandates of Rules 3.4 and 4.2 by delaying the

filing of an indictment until such time as it had had an opportunity to




                                          3
      Case 1:19-cr-00184-MHC-JSA Document 48 Filed 12/02/19 Page 4 of 7



surreptitiously record the represented individual it was about to indict. In short, the

R&R would effectively vitiate Rules 3.4 and 4.2 prior to indictment.

      (3)    The R&R focuses almost entirely on Georgia Rule 4.2 and the case

law interpreting other versions of that no contact rule in other states, and largely

ignores Defendant’s argument based on Rule 3.4. Rule 3.4, which is entitled

“Fairness to Opposing Party and Counsel,” prohibits lawyers from obtaining

evidence using methods that violate the legal rights of either another party or that

party’s counsel. Defendant’s counsel had a right to prevent opposing counsel from

surreptitiously contacting his client to attempt to obtain admissions about prior

conduct or to engage in separate criminal conduct such as witness tampering or

obstruction of justice. Notwithstanding that Rule 3.4 provides an independent basis

for Defendant’s requested relief, the R&R treats this as indistinguishable from the

Rule 4.2 argument, finding that because there was no violation of Rule 4.2 there

was thus no violation of Rule 3.4. See R&R at 18. Defendant respectfully submits

that this was error.

      (4)    The R&R misapplies Defendant’s argument regarding the McDade

Amendment. See R&R at 19. Defendant asserts that, if the government’s conduct

violated Rule 3.4 or Rule 4.2, it also necessarily violated the McDade Amendment,

a federal statute. Such a violation would warrant suppression as a permissible

remedy under the Federal of Evidence. Defendant noted that, on this issue, this


                                          4
      Case 1:19-cr-00184-MHC-JSA Document 48 Filed 12/02/19 Page 5 of 7



Court is bound to follow the contrary conclusion of the Eleventh Circuit in United

States v. Lowery, 166 F.3d 1119 (11th Cir.1999), but he has asserted a good faith

argument for the reversal of this precedent.

      The R&R, however, instead rejects Defendant’s argument on the basis of a

regulation adopted by the Attorney General. See R&R at 19 (citing 28 C.F.R. §

77.5). The R&R relies on the fact that, in that regulation the Attorney General

stated that violations of the McDade Amendment “shall not be a basis for . . .

excluding relevant evidence . . . .” The Department of Justice lacks the authority to

draft a regulation that purports to overrule either a federal statute or the Federal

Rules of Evidence. The R&R’s reliance on this regulation is misplaced.

      Wherefore, Defendant respectfully requests that the District Court conduct a

de novo review, that his objections be sustained, and that the trial Court reverse the

Magistrate’s Report and Recommendation consistent with the objections herein.

[Signature Page to Follow]

///

///

///




                                          5
     Case 1:19-cr-00184-MHC-JSA Document 48 Filed 12/02/19 Page 6 of 7



Dated: December 2, 2019.

                                  /s/ William H. Thomas Jr.
                                  William H. Thomas, Jr.
                                  The W.H. Thomas Firm, LLC
                                  Georgia Bar No. # 706610
                                  511 East Paces Ferry Road
                                  Atlanta, GA 30305
                                  bill@whthomasfirm.com
                                  (404) 897-3523 (office)
                                  (678) 965-1781 (fax)

                                  /s/ Douglas Chalmers Jr.
                                  Douglas Chalmers, Jr.
                                  Chalmers & Adams, LLC
                                  Georgia Bar No. 118742
                                  5805 State Bridge Rd. #G77
                                  Johns Creek, GA 30097
                                  dchalmers@cpblawgroup.com
                                  770-630-5927 (office)




                                    6
      Case 1:19-cr-00184-MHC-JSA Document 48 Filed 12/02/19 Page 7 of 7



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

UNITED STATES OF AMERICA               )
                                       )
                                       )
v.                                     )
                                       )       CASE NO. 1:19-CR-184-MHC-JSA
                                       )
JIM C. BECK                            )
                                       )
                   Defendant.          )



                         CERTIFICATE OF SERVICE

      I hereby certify that on this day I served a copy of the foregoing Defendant’s

Objections to the Report and Recommendation of the Magistrate Court on all

parties of record via the electronic filing system (“ECF”).

      Dated:December 2, 2019.



                                       /s/ William H. Thomas Jr.
                                       William H. Thomas, Jr.
                                       The W.H. Thomas Firm, LLC
                                       Georgia Bar No. # 706610
                                       511 East Paces Ferry Road
                                       Atlanta, GA 30305
                                       bill@whthomasfirm.com
                                       (404) 897-3523 (office)
                                       (678) 965-1781 (fax)




                                           7
